UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22653 Symetra Mutual Funds Trust 777 108th Ave NE, Suite 1200, Bellevue, WA98004 Tom Marra Chief Executive Officer Symetra Financial Corporation Suite 1200 777 108th Ave NE Bellevue, WA 98004 1-800-796-3872 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Symetra DFA International CORE Equity Fund Proxy Voting Detail Report Dimensional Symetra/DFA International Core Equity Fund Quarter Ending: 30 Jun 2012 Company Name Ticker Primary Security ID Meeting Date Sequence # Proposal Proponent Management Recommendation Vote Instruction Shares Voted Wynn Macau Ltd. G98149100 05-Jun-12 1 Accept Financial Statements and Statutory Reports Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 2 Reelect Stephen A. Wynn as Executive Director Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 3 Reelect Ian Michael Coughlan as Executive Director Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 4 Reelect Nicholas Sallnow-Smith as Independent Non-Executive Director Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 5 Authorize Board to Fix Remuneration of Directors Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 6 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For 0 Wynn Macau Ltd. G98149100 05-Jun-12 9 Authorize Reissuance of Repurchased Shares Management For 0 Antofagasta plc ANTO G0398N128 13-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 2 Approve Remuneration Report Management For Abstain Antofagasta plc ANTO G0398N128 13-Jun-12 3 Approve Final Dividend Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 4 Re-elect Jean-Paul Luksic as Director Management For Against Antofagasta plc ANTO G0398N128 13-Jun-12 5 Re-elect Gonzalo Menendez as Director Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 6 Re-elect Ramon Jara as Director Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 7 Re-elect Guillermo Luksic as Director Management For Against Antofagasta plc ANTO G0398N128 13-Jun-12 8 Re-elect Juan Claro as Director Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 9 Re-elect William Hayes as Director Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 10 Re-elect Hugo Dryland as Director Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 11 Re-elect Tim Baker as Director Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 12 Elect Manuel De Sousa-Oliveira as Director Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 13 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 14 Authorise Issue of Equity with Pre-emptive Rights Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 15 Authorise Issue of Equity without Pre-emptive Rights Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 16 Authorise Market Purchase of Ordinary Shares Management For For Antofagasta plc ANTO G0398N128 13-Jun-12 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For Kingfisher plc KGF G5256E441 14-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For Kingfisher plc KGF G5256E441 14-Jun-12 2 Approve Remuneration Report Management For For Kingfisher plc KGF G5256E441 14-Jun-12 3 Approve Final Dividend Management For For Kingfisher plc KGF G5256E441 14-Jun-12 4 Re-elect Daniel Bernard as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 5 Re-elect Andrew Bonfield as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 6 Re-elect Pascal Cagni as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 7 Re-elect Clare Chapman as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 8 Re-elect Ian Cheshire as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 9 Re-elect Anders Dahlvig as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 10 Re-elect Janis Kong as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 11 Re-elect Kevin O'Byrne as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 12 Elect Mark Seligman as Director Management For For Kingfisher plc KGF G5256E441 14-Jun-12 13 Reappoint Deloitte LLP as Auditors Management For For Kingfisher plc KGF G5256E441 14-Jun-12 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For Kingfisher plc KGF G5256E441 14-Jun-12 15 Authorise EU Political Donations and Expenditure Management For For Kingfisher plc KGF G5256E441 14-Jun-12 16 Authorise Issue of Equity with Pre-emptive Rights Management For For Kingfisher plc KGF G5256E441 14-Jun-12 17 Authorise Issue of Equity without Pre-emptive Rights Management For For Kingfisher plc KGF G5256E441 14-Jun-12 18 Authorise Market Purchase of Ordinary Shares Management For For Kingfisher plc KGF G5256E441 14-Jun-12 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For Kingfisher plc KGF G5256E441 14-Jun-12 20 Approve Sharesave Plan Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 2 Approve Remuneration Report Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 3 Approve Final Dividend Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 4 Re-elect Sir Ian Gibson as Director Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 5 Re-elect Dalton Philips as Director Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 6 Re-elect Richard Pennycook as Director Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 7 Re-elect Philip Cox as Director Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 8 Re-elect Penny Hughes as Director Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 9 Re-elect Nigel Robertson as Director Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 10 Re-elect Johanna Waterous as Director Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 11 Reappoint KPMG Audit plc as Auditors Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 12 Authorise Board to Fix Remuneration of Auditors Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 13 Authorise Market Purchase of Ordinary Shares Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 14 Authorise Issue of Equity with Pre-emptive Rights Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 15 Authorise Issue of Equity without Pre-emptive Rights Management For For Wm Morrison Supermarkets plc MRW G62748119 14-Jun-12 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For Carrefour CA F13923119 18-Jun-12 2 Approve Financial Statements and Discharge Directors Management For For Carrefour CA F13923119 18-Jun-12 3 Approve Consolidated Financial Statements and Statutory Reports Management For For Carrefour CA F13923119 18-Jun-12 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against Carrefour CA F13923119 18-Jun-12 5 Approve Severance Payment Agreement with Georges Plassat Management For Against Carrefour CA F13923119 18-Jun-12 6 Approve Allocation of Income and Dividends of EUR 0.52 per Share Management For For Carrefour CA F13923119 18-Jun-12 7 Approve Stock Dividend Program Management For For Carrefour CA F13923119 18-Jun-12 8 Reelect Mathilde Lemoine as Director Management For For Carrefour CA F13923119 18-Jun-12 9 Reelect Nicolas Bazire as Director Management For For Carrefour CA F13923119 18-Jun-12 10 Ratify Appointment and Reelect Georges Plassat as Director Management For Against Carrefour CA F13923119 18-Jun-12 11 Elect Diane Labruyere as Director Management For For Carrefour CA F13923119 18-Jun-12 12 Elect Bertrand de Montesquiou as Director Management For For Carrefour CA F13923119 18-Jun-12 13 Elect Georges Ralli as Director Management For For Carrefour CA F13923119 18-Jun-12 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For Carrefour CA F13923119 18-Jun-12 16 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For Carrefour CA F13923119 18-Jun-12 17 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plan Management For Against Carrefour CA F13923119 18-Jun-12 18 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan Management For Against Carrefour CA F13923119 18-Jun-12 19 Approve Employee Stock Purchase Plan Management For For Sonova Holding AG SOON H8024W106 19-Jun-12 1 Accept Financial Statements and Statutory Reports Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 2 Approve Remuneration Report Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 3 Approve Allocation of Income and Omission of Dividends Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 4 Approve Transfer of EUR 80 Million from Legal Reserves to Free Reserves for Issuance of Dividends of EUR 1.20 per Share Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 5 Approve Discharge of Board and Senior Management Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 6 Amend Articles Re: Contributions in Kind Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 7 Amend Articles Re: Director Terms Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 8 Reelect Michael Jacobi, Andy Rihs, Anssi Vanjoki, Ronald van der Vis, and Robert Spoerry as Directors Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 9 Elect Beat Hess as Director Management For Do Not Vote Sonova Holding AG SOON H8024W106 19-Jun-12 10 Ratify PricewaterhouseCoopers AG as Auditors Management For Do Not Vote Whitbread plc WTB G9606P197 19-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For Whitbread plc WTB G9606P197 19-Jun-12 2 Approve Remuneration Report Management For For Whitbread plc WTB G9606P197 19-Jun-12 3 Approve Final Dividend Management For For Whitbread plc WTB G9606P197 19-Jun-12 4 Elect Susan Hooper as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 5 Elect Susan Taylor Martin as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 6 Re-elect Richard Baker as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 7 Re-elect Wendy Becker as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 8 Re-elect Ian Cheshire as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 9 Re-elect Patrick Dempsey as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 10 Re-elect Anthony Habgood as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 11 Re-elect Andy Harrison as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 12 Re-elect Simon Melliss as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 13 Re-elect Christopher Rogers as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 14 Re-elect Stephen Williams as Director Management For For Whitbread plc WTB G9606P197 19-Jun-12 15 Reappoint Ernst & Young LLP as Auditors Management For For Whitbread plc WTB G9606P197 19-Jun-12 16 Authorise Board to Fix Remuneration of Auditors Management For For Whitbread plc WTB G9606P197 19-Jun-12 17 Authorise Issue of Equity with Pre-emptive Rights Management For For Whitbread plc WTB G9606P197 19-Jun-12 18 Amend Long-Term Incentive Plan Management For For Whitbread plc WTB G9606P197 19-Jun-12 19 Authorise Issue of Equity without Pre-emptive Rights Management For For Whitbread plc WTB G9606P197 19-Jun-12 20 Authorise Market Purchase of Ordinary Shares Management For For Whitbread plc WTB G9606P197 19-Jun-12 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For Brenntag AG BNR D12459109 20-Jun-12 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management Brenntag AG BNR D12459109 20-Jun-12 2 Approve Allocation of Income and Dividends of EUR 2.00 per Share Management For Do Not Vote Brenntag AG BNR D12459109 20-Jun-12 3 Approve Discharge of Management Board for Fiscal 2011 Management For Do Not Vote Brenntag AG BNR D12459109 20-Jun-12 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For Do Not Vote Brenntag AG BNR D12459109 20-Jun-12 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012 Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 3 Approve Discharge of Management Board Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 4 Approve Discharge of Supervisory Board Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 5 Approve Remuneration of Supervisory Board Members Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 6 Ratify KPMG Austria AG as Auditors Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 7 Elect Heinrich Schaller as Supervisory Board Member Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 8 Elect Guenther Reibersdorfer as Supervisory Board Member Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 10 Authorize Repurchase of Up to Five Percent of Issued Share Capital for Trading Purposes Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 11 Amend Articles Re: Compliance with Austrian Company Law Amendment Act 2011, Compensation Committee of Supervisory Board Management For Do Not Vote Raiffeisen Bank International AG RBI A7111G104 20-Jun-12 12 Approve Stock Option Plan for Management Board Members Management For Do Not Vote Iberdrola S.A. IBE E6165F166 22-Jun-12 2 Approve Consolidated and Standalone Financial Statements For FY 2011 Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 3 Approve Management Reports Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 4 Approve Discharge of Directors Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 5 Renew Appointment of Ernst & Young as Auditor Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 6 Approve Allocation of Income and Distribution of Dividends of EUR 0.03 Per Share Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 7 Approve EUR 2.02 Billion Capital Increase Charged Against Reserves Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 8 Ratify Co-option of and Elect Jose Luis San Pedro Guerenabarrena as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 9 Ratify Co-option of and Elect Angel Jesus Acebes Paniagua as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 10 Reelect Xabier de Irala Estevez as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 11 Reelect Inigo Victor de Oriol Ibarra as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 12 Reelect Ines Macho Stadler as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 13 Reelect Braulio Medel Camara as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 14 Reelect Samantha Barber as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 15 Elect Francisco Pons Alcoy as Director Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 16 Authorize Issuance of Bonds/Debentures and/or Other Debt Securities Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 17 Authorize Listing on and Delisting from Secondary Exchanges of Shares and Other Securities Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 18 Approve Charitable Donations Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 19 Amend Articles 19.1, 19.4, 20.1, 20.2, 20.4, and 23.3 of Bylaws Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 20 Amend Articles 24.1, 24.2, and 25.2 of Bylaws Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 21 Amend Articles of General Meeting Regulations Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 22 Approve Company's Corporate Web Site Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 23 Authorize Board to Ratify and Execute Approved Resolutions Management For For Iberdrola S.A. IBE E6165F166 22-Jun-12 24 Advisory Vote on Remuneration Report Management For For Alstom ALO F0259M475 26-Jun-12 2 Approve Financial Statements and Statutory Reports Management For For Alstom ALO F0259M475 26-Jun-12 2 Approve Financial Statements and Statutory Reports Management For For Alstom ALO F0259M475 26-Jun-12 3 Approve Consolidated Financial Statements and Statutory Reports Management For For Alstom ALO F0259M475 26-Jun-12 3 Approve Consolidated Financial Statements and Statutory Reports Management For For Alstom ALO F0259M475 26-Jun-12 4 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For Alstom ALO F0259M475 26-Jun-12 4 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For Alstom ALO F0259M475 26-Jun-12 5 Approve Transaction with Patrick Kron Management For For Alstom ALO F0259M475 26-Jun-12 5 Approve Transaction with Patrick Kron Management For For Alstom ALO F0259M475 26-Jun-12 6 Reelect Jean-Paul Bechat as Director Management For For Alstom ALO F0259M475 26-Jun-12 6 Reelect Jean-Paul Bechat as Director Management For For Alstom ALO F0259M475 26-Jun-12 7 Reelect Pascal Colombani as Director Management For For Alstom ALO F0259M475 26-Jun-12 7 Reelect Pascal Colombani as Director Management For For Alstom ALO F0259M475 26-Jun-12 8 Reelect Gerard Hauser as Director Management For For Alstom ALO F0259M475 26-Jun-12 8 Reelect Gerard Hauser as Director Management For For Alstom ALO F0259M475 26-Jun-12 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For Alstom ALO F0259M475 26-Jun-12 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For Alstom ALO F0259M475 26-Jun-12 11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For Alstom ALO F0259M475 26-Jun-12 11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For Alstom ALO F0259M475 26-Jun-12 12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For Alstom ALO F0259M475 26-Jun-12 12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million Management For For Alstom ALO F0259M475 26-Jun-12 13 Approve Issuance of Shares up to 14.6 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 300 Million Management For For Alstom ALO F0259M475 26-Jun-12 13 Approve Issuance of Shares up to 14.6 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 300 Million Management For For Alstom ALO F0259M475 26-Jun-12 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 9 to 11 Management For For Alstom ALO F0259M475 26-Jun-12 14 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 9 to 11 Management For For Alstom ALO F0259M475 26-Jun-12 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For Alstom ALO F0259M475 26-Jun-12 15 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For Alstom ALO F0259M475 26-Jun-12 16 Approve Employee Stock Purchase Plan Management For For Alstom ALO F0259M475 26-Jun-12 16 Approve Employee Stock Purchase Plan Management For For Alstom ALO F0259M475 26-Jun-12 17 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For Alstom ALO F0259M475 26-Jun-12 17 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For Alstom ALO F0259M475 26-Jun-12 18 Authorize Filing of Required Documents/Other Formalities Management For For Alstom ALO F0259M475 26-Jun-12 18 Authorize Filing of Required Documents/Other Formalities Management For For C&C Group plc GCC G1826G107 27-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For C&C Group plc GCC G1826G107 27-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For C&C Group plc GCC G1826G107 27-Jun-12 2 Approve Dividends Management For For C&C Group plc GCC G1826G107 27-Jun-12 2 Approve Dividends Management For For C&C Group plc GCC G1826G107 27-Jun-12 3 Reelect Sir Brian Stewart as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 3 Reelect Sir Brian Stewart as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 4 Reelect Stephen Glancey as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 4 Reelect Stephen Glancey as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 5 Reelect Kenny Neison as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 5 Reelect Kenny Neison as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 6 Reelect John Burgess as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 6 Reelect John Burgess as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 7 Reelect Stewart Gilliland as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 7 Reelect Stewart Gilliland as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 8 Reelect John Hogan as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 8 Reelect John Hogan as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 9 Reelect Richard Holroyd as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 9 Reelect Richard Holroyd as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 10 Reelect Philip Lynch as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 10 Reelect Philip Lynch as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 11 Reelect Breege O'Donoghue as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 11 Reelect Breege O'Donoghue as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 12 Reelect Tony Smurfit as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 12 Reelect Tony Smurfit as Director Management For For C&C Group plc GCC G1826G107 27-Jun-12 13 Authorize Board to Fix Remuneration of Auditors Management For For C&C Group plc GCC G1826G107 27-Jun-12 13 Authorize Board to Fix Remuneration of Auditors Management For For C&C Group plc GCC G1826G107 27-Jun-12 14 Approve Remuneration Report Management For For C&C Group plc GCC G1826G107 27-Jun-12 14 Approve Remuneration Report Management For For C&C Group plc GCC G1826G107 27-Jun-12 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For C&C Group plc GCC G1826G107 27-Jun-12 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For C&C Group plc GCC G1826G107 27-Jun-12 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For C&C Group plc GCC G1826G107 27-Jun-12 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For C&C Group plc GCC G1826G107 27-Jun-12 17 Authorize Share Repurchase Program Management For For C&C Group plc GCC G1826G107 27-Jun-12 17 Authorize Share Repurchase Program Management For For C&C Group plc GCC G1826G107 27-Jun-12 18 Authorize Reissuance of Repurchased Shares Management For For C&C Group plc GCC G1826G107 27-Jun-12 18 Authorize Reissuance of Repurchased Shares Management For For C&C Group plc GCC G1826G107 27-Jun-12 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For C&C Group plc GCC G1826G107 27-Jun-12 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For C&C Group plc GCC G1826G107 27-Jun-12 20 Amend All-Employee Profit Sharing Scheme Management For For C&C Group plc GCC G1826G107 27-Jun-12 20 Amend All-Employee Profit Sharing Scheme Management For For C&C Group plc GCC G1826G107 27-Jun-12 21 Amend Long-Term Incentive Plan Management For For C&C Group plc GCC G1826G107 27-Jun-12 21 Amend Long-Term Incentive Plan Management For For C&C Group plc GCC G1826G107 27-Jun-12 22 Amend Joint Share Ownership Plan Management For For C&C Group plc GCC G1826G107 27-Jun-12 22 Amend Joint Share Ownership Plan Management For For CNP Assurances CNP F1876N318 29-Jun-12 2 Approve Financial Statements and Statutory Reports Management For For CNP Assurances CNP F1876N318 29-Jun-12 2 Approve Financial Statements and Statutory Reports Management For For CNP Assurances CNP F1876N318 29-Jun-12 3 Approve Consolidated Financial Statements and Statutory Reports Management For For CNP Assurances CNP F1876N318 29-Jun-12 3 Approve Consolidated Financial Statements and Statutory Reports Management For For CNP Assurances CNP F1876N318 29-Jun-12 4 Approve Allocation of Income and Dividends of EUR 0.77 per Share Management For For CNP Assurances CNP F1876N318 29-Jun-12 4 Approve Allocation of Income and Dividends of EUR 0.77 per Share Management For For CNP Assurances CNP F1876N318 29-Jun-12 5 Approve Stock Dividend Program (Cash or Shares) Management For For CNP Assurances CNP F1876N318 29-Jun-12 5 Approve Stock Dividend Program (Cash or Shares) Management For For CNP Assurances CNP F1876N318 29-Jun-12 6 Approve Auditors' Special Report Regarding New Related-Party Transactions Management For Against CNP Assurances CNP F1876N318 29-Jun-12 6 Approve Auditors' Special Report Regarding New Related-Party Transactions Management For Against CNP Assurances CNP F1876N318 29-Jun-12 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For CNP Assurances CNP F1876N318 29-Jun-12 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For CNP Assurances CNP F1876N318 29-Jun-12 9 Remove Shareholding Requirements for Supervisory Board Members and Amend Article 16 of Bylaws Accordingly Management For For CNP Assurances CNP F1876N318 29-Jun-12 9 Remove Shareholding Requirements for Supervisory Board Members and Amend Article 16 of Bylaws Accordingly Management For For CNP Assurances CNP F1876N318 29-Jun-12 10 Amend Article 16 (Previously Article 17) of Bylaws Re: Length of Director's Mandate and Vacancies Management For For CNP Assurances CNP F1876N318 29-Jun-12 10 Amend Article 16 (Previously Article 17) of Bylaws Re: Length of Director's Mandate and Vacancies Management For For CNP Assurances CNP F1876N318 29-Jun-12 11 Amend Article 26 of Bylaws Re: Censors Management For For CNP Assurances CNP F1876N318 29-Jun-12 11 Amend Article 26 of Bylaws Re: Censors Management For For CNP Assurances CNP F1876N318 29-Jun-12 13 Reelect Jean-Paul Bailly as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 13 Reelect Jean-Paul Bailly as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 14 Reelect Philippe Baumlin as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 14 Reelect Philippe Baumlin as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 15 Elect Michel Bouvard as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 15 Elect Michel Bouvard as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 16 Reelect Caisse des Depots et Consignations Represented by Anne-Sophie Grave as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 16 Reelect Caisse des Depots et Consignations Represented by Anne-Sophie Grave as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 17 Reelect Marcia Campbell as Director Management For For CNP Assurances CNP F1876N318 29-Jun-12 17 Reelect Marcia Campbell as Director Management For For CNP Assurances CNP F1876N318 29-Jun-12 18 Elect Virginie Chapron du Jeu as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 18 Elect Virginie Chapron du Jeu as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 19 Reelect Etat Francais as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 19 Reelect Etat Francais as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 20 Elect Jean-Paul Faugere as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 20 Elect Jean-Paul Faugere as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 21 Reelect Antoine Gosset-Grainville as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 21 Reelect Antoine Gosset-Grainville as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 22 Reelect Olivier Klein as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 22 Reelect Olivier Klein as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 23 Reelect Andre Laurent Michelson as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 23 Reelect Andre Laurent Michelson as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 24 Reelect Stephane Pallez as Director Management For For CNP Assurances CNP F1876N318 29-Jun-12 24 Reelect Stephane Pallez as Director Management For For CNP Assurances CNP F1876N318 29-Jun-12 25 Reelect Henri Proglio as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 25 Reelect Henri Proglio as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 26 Reelect Franck Silvent as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 26 Reelect Franck Silvent as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 27 Reelect Marc-Andre Feffer as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 27 Reelect Marc-Andre Feffer as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 28 Reelect Philippe Wahl as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 28 Reelect Philippe Wahl as Director Management For Against CNP Assurances CNP F1876N318 29-Jun-12 29 Renew Appointment of Pierre Garcin as Censor Management For Against CNP Assurances CNP F1876N318 29-Jun-12 29 Renew Appointment of Pierre Garcin as Censor Management For Against CNP Assurances CNP F1876N318 29-Jun-12 30 Renew Appointment of Jacques Hornez as Censor Management For Against CNP Assurances CNP F1876N318 29-Jun-12 30 Renew Appointment of Jacques Hornez as Censor Management For Against CNP Assurances CNP F1876N318 29-Jun-12 31 Appoint Alain Quinet as Censor Management For Against CNP Assurances CNP F1876N318 29-Jun-12 31 Appoint Alain Quinet as Censor Management For Against CNP Assurances CNP F1876N318 29-Jun-12 32 Authorize Filing of Required Documents/Other Formalities Management For For CNP Assurances CNP F1876N318 29-Jun-12 32 Authorize Filing of Required Documents/Other Formalities Management For For Tesco plc TSCO G87621101 29-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For Tesco plc TSCO G87621101 29-Jun-12 1 Accept Financial Statements and Statutory Reports Management For For Tesco plc TSCO G87621101 29-Jun-12 2 Approve Remuneration Report Management For For Tesco plc TSCO G87621101 29-Jun-12 2 Approve Remuneration Report Management For For Tesco plc TSCO G87621101 29-Jun-12 3 Approve Final Dividend Management For For Tesco plc TSCO G87621101 29-Jun-12 3 Approve Final Dividend Management For For Tesco plc TSCO G87621101 29-Jun-12 4 Elect Sir Richard Broadbent as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 4 Elect Sir Richard Broadbent as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 5 Elect Deanna Oppenheimer as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 5 Elect Deanna Oppenheimer as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 6 Re-elect Philip Clarke as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 6 Re-elect Philip Clarke as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 7 Re-elect Gareth Bullock as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 7 Re-elect Gareth Bullock as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 8 Re-elect Patrick Cescau as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 8 Re-elect Patrick Cescau as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 9 Re-elect Stuart Chambers as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 9 Re-elect Stuart Chambers as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 10 Re-elect Karen Cook as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 10 Re-elect Karen Cook as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 11 Re-elect Ken Hanna as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 11 Re-elect Ken Hanna as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 12 Re-elect Andrew Higginson as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 12 Re-elect Andrew Higginson as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 13 Re-elect Ken Hydon as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 13 Re-elect Ken Hydon as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 14 Re-elect Tim Mason as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 14 Re-elect Tim Mason as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 15 Re-elect Laurie Mcllwee as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 15 Re-elect Laurie Mcllwee as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 16 Re-elect Lucy Neville-Rolfe as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 16 Re-elect Lucy Neville-Rolfe as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 17 Re-elect Jacqueline Bakker as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 17 Re-elect Jacqueline Bakker as Director Management For For Tesco plc TSCO G87621101 29-Jun-12 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For Tesco plc TSCO G87621101 29-Jun-12 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For Tesco plc TSCO G87621101 29-Jun-12 19 Authorise Board to Fix Remuneration of Auditors Management For For Tesco plc TSCO G87621101 29-Jun-12 19 Authorise Board to Fix Remuneration of Auditors Management For For Tesco plc TSCO G87621101 29-Jun-12 20 Authorise Issue of Equity with Pre-emptive Rights Management For For Tesco plc TSCO G87621101 29-Jun-12 20 Authorise Issue of Equity with Pre-emptive Rights Management For For Tesco plc TSCO G87621101 29-Jun-12 21 Authorise Issue of Equity without Pre-emptive Rights Management For For Tesco plc TSCO G87621101 29-Jun-12 21 Authorise Issue of Equity without Pre-emptive Rights Management For For Tesco plc TSCO G87621101 29-Jun-12 22 Authorise Market Purchase of Ordinary Shares Management For For Tesco plc TSCO G87621101 29-Jun-12 22 Authorise Market Purchase of Ordinary Shares Management For For Tesco plc TSCO G87621101 29-Jun-12 23 Approve EU Political Donations and Expenditure Management For For Tesco plc TSCO G87621101 29-Jun-12 23 Approve EU Political Donations and Expenditure Management For For Tesco plc TSCO G87621101 29-Jun-12 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For Tesco plc TSCO G87621101 29-Jun-12 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ageas SA/NV AGS B0148L104 29-Jun-12 2 Open Meeting Management ageas SA/NV AGS B0148L104 29-Jun-12 3 Approve Merger by Absorption Re: Ageas NV Management For Against ageas SA/NV AGS B0148L104 29-Jun-12 4 Receive Special Board Report Re: Merger by Absorption Management ageas SA/NV AGS B0148L104 29-Jun-12 5 Receive Special Auditor Report Re: Merger by Absorption Management ageas SA/NV AGS B0148L104 29-Jun-12 6 Approve 10:1 Reverse Stock Split after Merger by Absorption Management For Against ageas SA/NV AGS B0148L104 29-Jun-12 7 Acknowledge Amendments to Cashes, Fresh, Stock Option Plans and ADR Program in Line with Merger by Absorption and Reverse Stock Split Management For Against ageas SA/NV AGS B0148L104 29-Jun-12 8 Amend Articles Re: Merger by Absorption, Textual Changes, Renumbering of Articles, and Delete References to Bearer Shares Management For Against ageas SA/NV AGS B0148L104 29-Jun-12 9 Approve Suspensive Condition Management For Against ageas SA/NV AGS B0148L104 29-Jun-12 10 Discussion on Company's Corporate Governance Structure Management ageas SA/NV AGS B0148L104 29-Jun-12 11 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For Against ageas SA/NV AGS B0148L104 29-Jun-12 12 Close Meeting Management Symetra DFA U.S. CORE Equity Fund No Securities required voting from 07/01/2011 - 06/30/2012. Symetra DoubleLine® Total Return Fund No Securities required voting from 07/01/2011 - 06/30/2012. Symetra DoubleLine® Emerging Markets Income Fund No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Yacktman Focused Fund No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2016 (b. 1942-1947) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2020 (b. 1942-1947) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2024 (b. 1942-1947) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2016 (b. 1948-1952) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2020 (b. 1948-1952) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2024 (b. 1948-1952) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2028 (b. 1948-1952) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2016 (b. 1953-1957) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2020 (b. 1953-1957) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2024 (b. 1953-1957) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2028 (b. 1953-1957) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2020 (b. 1958-1962) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2024 (b. 1958-1962) No Securities required voting from 07/01/2011 - 06/30/2012. Symetra Pension Reserve Fund – 2028 (b. 1958-1962) No Securities required voting from 07/01/2011 - 06/30/2012. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Symetra Mutual Funds Trust By:/s/ Tom Marra Tom Marra, Chief Executive Officer Date August 24, 2012
